Citation Nr: 1507439	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for meningitis.

3.  Entitlement to service connection for residuals of right kidney surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1957 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for meningitis and entitlement        to service connection for residuals of right kidney surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency       of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

During the period under review, the Veteran's GERD has been characterized by persistently recurrent epigastric distress with pain, pyrosis, and regurgitation; his symptoms have not been shown to cause severe impairment of health.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veteran's claim of entitlement to a higher rating for GERD arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VA has also fulfilled its duty to assist.  In this case, it obtained service treatment records, post-service VA and private treatment records, and VA examination reports.

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as  to the severity and symptoms of his GERD, and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue.

II.  Analysis

The Veteran seeks a rating in excess of 30 percent for his service-connected GERD.  The Veteran has primarily described symptoms of continuous pain, as well as reflux and nighttime regurgitation that enters his lungs, wakes him up, and leads to vomiting.  The Board notes that he was diagnosed with Barrett's esophagus in 2010.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

There is no specific diagnostic code for GERD.  It is therefore rated as hiatal hernia, based on similarity of symptoms.  In this regard, 38 C.F.R. § 4.20 allows for analogous ratings of an "unlisted" condition" under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptoms are closely analogous.  However, it further provides that "[c]onjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin."  Id. 

Under 38 C.F.R. § 4.114, Diagnostic Code 7346 a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent  rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis (vomiting of blood) or melena (black, tarry feces associated with gastrointestinal hemorrhage) with moderate anemia (a decreased number of red blood cells); or other symptom combinations productive of severe impairment of health.  

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After review of the evidence of record, the Board finds that a rating in excess of 30 percent for the Veteran's GERD is not warranted.  

The Board acknowledges the Veteran's reports of continuous pain, including     some substernal pain, as a result of his GERD symptoms, as well as the discomfort, sleep disturbance, and embarrassment he experiences as a result of his frequent reflux and regurgitation incidents.  It also acknowledges that a 2008 esophago-gastroduodenoscopy (EGD) report characterized his reflux as severe.  However, the Veteran's statements during treatment and the statements made by the medical care providers and VA examiners who participated in his case do not reflect that his GI symptoms, even when classified as severe, are in turn severely impairing his health, such that a rating of 60 percent under Diagnostic Code 7346 would be appropriate.  

The medical evidence of record does not reflect, and the Veteran denied during his Board hearing, treatment for anemia.  Material weight loss has also not been shown.  Indeed, May 2014 treatment records document a "steady increase in weight since approximately May 2012," and subsequently reflect the Veteran's efforts to lose weight for wellness reasons.  A VA examiner stated in June 2009 that the Veteran's general state of health appeared adequate, and that the Veteran reported no unusual weight loss.  A May 2013 VA examiner found that the Veteran's symptoms caused persistently recurrent epigastric distress, but did not find that the Veteran was anemic or had experienced material weight loss.  An October 2013 EGD showed Barrett's esophagus and hiatal hernia but no evidence of cancer.  In November 2013    and February 2014, the Veteran explicitly told VA health care providers that he was doing well overall.  The Board acknowledges that, although he has denied blood in his vomit, the Veteran has reported bloody stools on several occasions and that,     in June 2013 correspondence, he reported abnormal fatigue and lack of energy.  However, the most probative evidence of record does not indicate that the Veteran's symptoms, including pain, vomiting, and infrequent bloody stools, which are all enumerated in the criteria for a 60 percent rating under Diagnostic Code 7346, have caused anemia, material weight loss, or any other indicator of severe health impairment such that the higher rating is warranted.

Additionally, although the Veteran has not typically endorsed difficulty swallowing, intermittent dysphagia was noted on his 2008 EGD.  However, as the medical evidence of record does not show that the Veteran has been diagnosed with a stricture of the esophagus, a higher evaluation under Diagnostic Code 7203 is also not appropriate.  38 C.F.R. § 4.114.

In summary, the competent medical evidence of record fails to demonstrate that a higher rating than that already assigned is warranted for the aggregate impact of the Veteran's symptoms.  The Board concludes that the medical evidence of record is of greater probative value than the Veteran's allegations regarding the severity of his disability.

The Board has also considered whether the Veteran's service-connected GERD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Board notes that the schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology,    and provide for additional or more severe symptoms than currently shown by         the evidence.  Moreover, the case does not present indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Indeed, the Veteran indicated during his June 2009 VA examination that he had not lost significant time from work due to his GERD or esophageal symptoms.  The record reflects he worked as a corporate pilot until his retirement in 2008.  There is also no objective evidence of, and the Veteran has not reported, frequent hospitalization for GERD or esophageal complaints.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

An initial evaluation in excess of 30 percent for GERD is denied.


REMAND

Regarding the Veteran's claims for service connection for meningitis and residuals of right kidney surgery, the Board finds that additional development is necessary prior to appellate review.

Regarding his claim for service connection for meningitis, the Veteran's service treatment records (STRs) reflect that he presented for treatment in 1959 with complaints of headache, dizziness, progressive stiffness in his neck, and pain in both legs.  He was noted to have a fever, and a lumbar puncture revealed increased pressure.  The Veteran was diagnosed with acute meningitis and placed on bed rest.  He was found to be symptomless ten days later, and was discharged to duty.  No further episodes of meningitis are documented in the Veteran's STRs.  However,  he now reports that he has experienced similar episodes, with symptoms of fever, headache, stiff neck, and aching joints, approximately once a year since service, which have resolved without the need for medical attention.  A May 2014 VA primary care note indicates the Veteran reported his symptoms to his treatment provider, but no further discussion or assessment is documented.  The Veteran asserts that the similar, recurring symptoms he has experienced since service are related to his in-service episode of acute meningitis.

Turning to the Veteran's kidney claim, his STRs indicate that he presented for treatment in 1958 with symptoms resulting from a partial obstruction to the right kidney that was initially believed to be a calculus.  However, the condition was subsequently deemed a congenital anomaly of the kidney or ureter, aberrant vessel, that was considered to have existed prior to service.  The Veteran was transferred to a military hospital in Germany for additional treatment.  The Veteran has testified that he subsequently underwent right kidney surgery at that facility, and that he has experienced pain and sensitivity at the site of the associated surgical scar since that time.  Unfortunately, records of the Veteran's treatment at the hospital to which he was transferred during service are unavailable, and it is unclear from the available in-service treatment records whether the Veteran's congenital kidney condition was a congenital disease versus a defect.

Based on the foregoing evidence, the Board finds that a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records dated from October 2014 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA central nervous system examination to determine whether he has any current residuals of his in-service episode of meningitis.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  Following review of the claims file and examination of the Veteran,  the examiner should respond to the following: 

Are there any residuals of the Veteran's in-service meningitis, to include what he alleges is recurring episodes of meningitis characterized by symptoms          of fever, headache, stiff neck, and aching joints that      last approximately three to five days and occur approximately once a year since service?  Please explain the medical basis for the conclusion reached.

If the examiner feels that the requested opinion cannot    be rendered without resorting to speculation, he or she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge 
(i.e. no one could respond given medical science and     the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA renal examination.  The Veteran's claims file must be reviewed by the examiner.  Any medically indicated tests should be accomplished and the results reported.  Following review of the claims file and examination of the Veteran, including examination of the scar site reported by the Veteran, the examiner should respond to the following:

(a) Was the congenital right kidney/ureter anomaly documented in the Veteran's STRs a congenital defect (i.e. structural or inherent abnormality or condition which is more or less stationary in nature), or was         it a congenital disease (i.e. any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown)?  Please explain the medical basis for the conclusion reached.

(b) If the in-service kidney condition was a congenital disease, was that pre-existing disease permanently worsened beyond normal progression by any incident of the Veteran's service (as opposed to a temporary exacerbation of symptoms)?  Please explain the medical basis for the conclusion reached.  

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


